Appellate Case: 21-4102     Document: 010110777520        Date Filed: 12/05/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                        PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                        December 5, 2022
                                                                           Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                            Clerk of Court
                          _________________________________

  THAER MAHDI,

        Plaintiff - Appellant,

  v.                                                           No. 21-4102

  SALT LAKE POLICE DEPARTMENT, a
  department of Salt Lake City Corporation;
  UNIFIED POLICE DEPARTMENT, a
  department of Salt Lake County;
  MICHAEL RAPICH, in his individual
  capacity as Superintendent of the Utah
  Highway Patrol; JED MILLER, in his
  individual capacity as a Utah State Trooper
  of the Utah Highway Patrol; JON
  THOMPSON, in his individual capacity as
  a Utah State Trooper of the Utah Highway
  Patrol; CHRIS SHELBY, in his individual
  capacity as a Sergeant of the Utah Highway
  Patrol; JOHN DOES 1-10, in their
  individual capacities as Utah Highway
  Patrol supervisors;

        Defendants - Appellees.
                       _________________________________

                      Appeal from the United States District Court
                                for the District of Utah
                           (D.C. No. 2:20-CV-00250-HCN)
                        _________________________________

 Aaron C. Garrett, Nonprofit Legal Services of Utah, Salt Lake City, Utah, for Appellant.

 David F. Mull, Salt Lake City Attorney’s Office, Salt Lake City, Utah, for Appellee Salt
 Lake Police Department.
Appellate Case: 21-4102     Document: 010110777520        Date Filed: 12/05/2022     Page: 2



 Scott Young, Snow, Christensen & Martineau, Salt Lake City, Utah, for Appellee Unified
 Police Department.
 J. Clifford Petersen, Office of the Attorney General for the State of Utah, Salt Lake City,
 Utah, for Appellees Michael Rapich, Jed Miller, Jon Thompson, and Chris Shelby.
                          _________________________________

 Before HARTZ, BACHARACH, and MORITZ, Circuit Judges.
                   _________________________________

 HARTZ, Circuit Judge.
                          _________________________________

        Plaintiff Thaer Mahdi was an innocent bystander. A police chase ended when

 the fleeing armed robber crashed into Mr. Mahdi’s tailor shop, where he was working

 at the time. Officers fired scores of bullets at the driver, and many hit the shop. The

 shop was badly damaged, and Mr. Mahdi was psychologically traumatized. Mr.

 Mahdi filed suit under 42 U.S.C. § 1983 against the Salt Lake City Police

 Department (SLCPD), a department of Salt Lake City Corporation; the Unified

 Police Department (UPD), a department of Salt Lake County; and four officers of the

 Utah Highway Patrol (UHP)—Superintendent Michael Rapich, Sergeant Chris

 Shelby, and Troopers Jed Miller and Jon Thompson. He alleges (1) that the

 responding officers used excessive force in violation of his right to substantive due

 process under the Fourteenth Amendment, and (2) that the officers’ unconstitutional

 use of force resulted from Superintendent Rapich’s failure to train and supervise his

 subordinates and from the defendant law-enforcement agencies’ policies and

 customs, including their failure to properly train or supervise their employees. The

 defendants filed motions to dismiss Mr. Mahdi’s first amended complaint for failure

 to state any claims. In response, Mr. Mahdi moved for leave to file a second amended

                                             2
Appellate Case: 21-4102    Document: 010110777520        Date Filed: 12/05/2022     Page: 3



 complaint. The United States District Court for the District of Utah denied the motion

 as futile and granted the defendants’ motions to dismiss. It held that Mr. Mahdi had

 not adequately alleged that any officers violated his constitutional right to substantive

 due process and that in the absence of any such violation the police agencies also

 could not be liable under § 1983.

       Mr. Mahdi appeals, challenging the dismissal of his claims and denial of his

 motion for leave to file a second amended complaint. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm. Mr. Mahdi’s constitutional right to substantive due

 process was not violated because the officers did not have the opportunity to

 deliberate (in the relevant sense of that term) before firing their weapons and he does

 not allege that any officer intended to harm him.

       Because Mr. Mahdi challenges both the dismissal of his first amended

 complaint and the denial as futile of his proposed second amended complaint, we

 accept as true the factual allegations of both pleadings and draw all reasonable

 inferences in favor of the nonmoving party—here, Mr. Mahdi. See Doe v. Woodard,

 912 F.3d 1278, 1285 (10th Cir. 2019).

       I.     FACTUAL BACKGROUND

       On the morning of April 8, 2019, Harold Robinson embarked on a shooting

 spree that included at least two armed robberies in the greater Salt Lake City area. He

 led responding officers from the SLCPD, UPD, and UHP on a high-speed chase

 lasting some 20 minutes. During the pursuit Mr. Robinson fired multiple rounds from

 a rifle, sometimes aiming at police. The pursuit ended about 11:00 a.m. when Mr.

                                            3
Appellate Case: 21-4102    Document: 010110777520        Date Filed: 12/05/2022     Page: 4



 Robinson crashed into Princess Alterations, Mr. Mahdi’s tailoring shop. The shop

 was open for business, and Mr. Mahdi was working inside.

       Within seconds, at least 15 officers—employees of SLCPD, UPD, and UHP—

 surrounded Mr. Robinson’s vehicle and began firing in his direction, discharging 196

 bullets in 20 seconds.

       Dozens of these bullets entered Mr. Mahdi’s shop. His inventory and machines

 were destroyed. Further, Mr. Mahdi—who came to this country from Iraq, where he

 faced physical threats from insurgents after working as a tailor for the United States

 military—continues to suffer psychological distress because of the shooting. Now

 psychologically unable to enter the shop, he has been forced into premature

 retirement and has lost significant income.

       II.        DISCUSSION

       We begin with the law governing the liability of Sergeant Chris Shelby, and

 Troopers Jed Miller and Jon Thompson of the UHP, three officers sued in their

 individual capacities who, we will assume, fired shots that hit Mr. Mahdi’s business.

             A.     Qualified Immunity

       The three officers raised the defense of qualified immunity. “The doctrine of

 qualified immunity protects government officials from liability for civil damages

 insofar as their conduct does not violate clearly established statutory or constitutional

 rights of which a reasonable person would have known.” Pearson v. Callahan, 555

 U.S. 223, 231 (2009) (internal quotation marks omitted). To withstand a motion to

 dismiss based on qualified immunity, a complaint must satisfy two requirements: (1)

                                             4
Appellate Case: 21-4102    Document: 010110777520        Date Filed: 12/05/2022    Page: 5



 the facts alleged in the complaint must make out a violation of a constitutional right,

 and (2) the right at issue must have been clearly established at the time of the alleged

 misconduct. See Leverington v. City of Colorado Springs, 643 F.3d 719, 732 (10th

 Cir. 2011).

       In this case Mr. Mahdi’s claim against the officers fails to surmount the first

 hurdle. As we proceed to explain, his Fourteenth Amendment substantive-due-

 process claim does not meet the requirements established by the Supreme Court.

           B.     Fourteenth Amendment Substantive-Due-Process Claims

       Claims that police officers have used excessive force are usually brought under

 the Fourth Amendment, which requires that law-enforcement seizures be reasonable.

 See Plumhoff v. Rickard, 572 U.S. 765, 774 (2014) (“A claim that law enforcement

 officers used excessive force to effect a seizure is governed by the Fourth

 Amendment’s ‘reasonableness’ standard.”). But sometimes the victim has not been

 seized in the constitutional sense, and Mr. Mahdi has raised only a claim that he was

 denied his right to substantive due process under the Fourteenth Amendment. See

 Clark v. Edmunds, 513 F.3d 1219, 1222 (10th Cir. 2008) (plaintiff’s claim falls under

 Fourteenth Amendment (and not the Fourth) when there was no “intentional

 acquisition of physical control” by the police (internal quotation marks omitted)).

       Such claims “find their basis in the Fourteenth Amendment’s protections

 against arbitrary government power.” Lindsey v. Hyler, 918 F.3d 1109, 1115 (10th

 Cir. 2019). To bring a substantive-due-process claim of excessive force under § 1983,

 Mr. Mahdi must show that the complained-of action “shocks the conscience.”

                                            5
Appellate Case: 21-4102    Document: 010110777520        Date Filed: 12/05/2022     Page: 6



 Woodard, 912 F.3d at 1300. “[O]nly the most egregious official conduct” will satisfy

 the shocks-the-conscience test. County of Sacramento v. Lewis, 523 U.S. 833, 846

 (1998).

       In cases of alleged excessive force by a state actor, we use two different

 standards to apply the shocks-the-conscience test. Selection of the appropriate

 standard turns on whether the state actor had time to deliberate before engaging in the

 complained-of conduct.

       When the state actor has the opportunity “to engage in actual deliberation,

 conduct that shows deliberate indifference to a person’s life or security will shock the

 conscience.” Perez v. Unified Gov’t of Wyandotte Cnty., 432 F.3d 1163, 1166 (10th

 Cir. 2005) (internal quotation marks omitted). But if there is no such opportunity,

 conduct will shock the conscience only if it is done with the intent to harm the

 injured party. Id. Mr. Mahdi proposes that we apply the deliberate-indifference

 standard in his case. We disagree.

       Time to engage in actual deliberation means time to really deliberate. Actual

 deliberation means “more than having a few seconds to think.” Id. at 1167. It “do[es]

 not mean ‘deliberation’ in the narrow, technical sense in which it has sometimes been

 used in traditional homicide law.” Lewis, 523 U.S. at 851 n.11. Rather, it implies “the

 luxury . . . of having time to make unhurried judgments, upon the chance for repeated

 reflection, largely uncomplicated by the pulls of competing obligations.” Id. at 853.

 Thus, there are two elements to the requisite deliberation. The first is time—time for

 “unhurried judgments” and “repeated reflection.” The other is the opportunity for

                                            6
Appellate Case: 21-4102    Document: 010110777520        Date Filed: 12/05/2022     Page: 7



 attention—with no substantial “pulls of competing obligations.” In other words, the

 intent-to-harm standard “is not limited to situations calling for split-second

 reactions”; instead, it applies more broadly to scenarios where state actors make

 decisions “in rapidly evolving, fluid, and dangerous situations which preclude the

 luxury of calm and reflective deliberation.” Perez, 432 F.3d at 1167 (internal

 quotation marks omitted). “[W]hen unforeseen circumstances demand an officer’s

 instant judgment, even precipitate recklessness” will not shock the conscience. Lewis,

 523 U.S. at 853.

       In Lewis the Supreme Court applied this analysis to a police chase. While

 responding to a call about a fight, a deputy “saw a motorcycle approaching at high

 speed.” Id. at 836. The operator of the cycle refused to stop in response to the

 deputy’s commands and warning lights and sped off. See id. at 836–37. The chase

 proceeded at speeds up to 100 miles per hour. See id. at 837. The motorcycle crashed,

 killing the passenger, whose estate brought suit. See id. The Court noted that the

 deputy had to act quickly while facing competing obligations: “A police officer

 deciding whether to give chase must balance on one hand the need to stop a suspect

 and show that flight from the law is no way to freedom, and, on the other, the high-

 speed threat to all those within stopping range, be they suspects, their passengers,

 other drivers, or bystanders.” Id. at 853.

       Thus, we apply the intent-to-harm standard to resolve substantive-due-process

 issues arising from police motor-vehicle pursuits. See id. at 854 (“[H]igh-speed

 chases with no intent to harm suspects physically or to worsen their legal plight do

                                              7
Appellate Case: 21-4102    Document: 010110777520        Date Filed: 12/05/2022     Page: 8



 not give rise to liability under the Fourteenth Amendment, redressable by an action

 under § 1983.”). There may be police-chase cases in which the deliberate-

 indifference standard applies—and we do not rule out the possibility—but we are

 aware of none.

       Mr. Mahdi argues that the responding officers and their supervisors at

 headquarters had an opportunity for actual deliberation. Although officers opened

 fire on Mr. Robinson just one or two seconds after arriving on the scene, Mr. Mahdi

 argues that officers during the 20-minute pursuit could (and should) have been

 deliberating “about how to proceed at the conclusion of the chase.” Aplt. Br. at 13.

 But Mr. Mahdi does not plead that any officer had sufficient information to predict

 that the chase would end with Mr. Robinson crashing into the premises of an open

 business. Perhaps that was one reasonable possibility; but officers pursuing an armed

 suspect at high speed while facing gunfire cannot reasonably be expected to

 simultaneously consider and plan for all reasonably possible outcomes. Besides the

 obvious time constraints, officers pursuing a suspect who is shooting at them must

 focus on the immediate threats. They are certainly subject to the “pulls of competing

 obligations” that preclude the luxury of deliberation. Lewis, 523 U.S. at 853. The

 officers’ decision to open fire following the crash was a direct response to the

 circumstances they faced at that particular moment. They had only one or two

 seconds after arriving on scene to act and, as a matter of law, two seconds is

 inadequate for “unhurried judgments [and] repeated reflection.” Id. As for

 supervisors at headquarters, they may not be burdened by the moment-to-moment

                                            8
Appellate Case: 21-4102     Document: 010110777520         Date Filed: 12/05/2022      Page: 9



 decisionmaking necessary while engaged in the pursuit; but they would be burdened

 by the lack of reliable information concerning ongoing events and the locations of the

 officers under their command. They, too, could not anticipate how the chase would

 end or create a decision tree addressing all reasonably possible scenarios, much less

 communicate it to over 15 officers engaged in the pursuit.

        Mr. Mahdi relies on our opinion in Waugh v. Dow, 617 F. App’x 867 (10th

 Cir. 2015), to argue that the officers had time to deliberate, but this reliance is

 misplaced. We need not decide whether to endorse the nonprecedential opinion in

 that case, because the case before us is readily distinguishable. The plaintiff in

 Waugh brought a substantive-due-process action after he was shot by a private citizen

 whose brother, a sheriff’s deputy, armed and recruited him to help find and arrest the

 plaintiff. See id. at 869–70. The deputy said that he had only three minutes to

 deliberate before arming his brother, but there was evidence suggesting that the time

 between the dispatch call and the deputy’s decision to provide his brother with a

 firearm may have been closer to 24 minutes. See id. at 873. Also, during that time the

 deputy was not preoccupied with a dangerous chase. Our determination in Waugh

 that the officer may have had 24 minutes in which to deliberate hardly supports the

 inference that the officers here had a similar opportunity to deliberate. Indeed, Waugh

 explicitly distinguished the facts of that case from a situation in which a police

 officer “engages in a high-speed pursuit of another vehicle—the paradigmatic

 example of the absence of actual deliberation.” Id. at 874.



                                              9
Appellate Case: 21-4102     Document: 010110777520        Date Filed: 12/05/2022     Page: 10



        Mr. Mahdi also argues that the court should apply the deliberate-indifference

  standard rather than the intent-to-harm standard because the police chase “ended”

  after Mr. Robinson crashed his truck into Mr. Mahdi’s shop, leaving Mr. Robinson

  “effectively subdued” and eliminating the urgency that justifies application of the

  intent-to-harm standard. Aplt. Br. at 12. He invokes Plumhoff, where the Court held

  that there had been no constitutional violation but noted that it “would be a different

  case if petitioners had initiated a second round of shots after an initial round had

  clearly incapacitated [the suspect] and had ended any threat of continued flight, or if

  [the suspect] had clearly given himself up.” 572 U.S. at 777. But Plumhoff is of only

  limited relevance here because it was a Fourth Amendment case, reviewing the use of

  force only for reasonableness. See id. at 774. More importantly, this is not the

  hypothetical “different case” contemplated by Plumhoff. Nothing in Mr. Mahdi’s

  complaints supports an inference that Mr. Robinson had been “subdued.” He had a

  firearm with him as he was driving, and he had shot at pursuing police officers. There

  is no allegation that he had indicated he was surrendering or was rendered dead or

  unconscious by the crash. And, in a statement in the memorandum decision and order

  that was not challenged on appeal, the district court said that a bystander video of the

  shooting (which the parties agreed to have the district court consider in resolving the

  motion to dismiss) “makes clear that Mr. Robinson was not incapacitated by the

  crash.” Mahdi v. Salt Lake City Police Dep’t, 550 F. Supp. 3d 1193, 1200 (D. Utah

  2021). The court said that the video shows that Mr. Robinson “was able to get out of

  his car.” Id. It also said that the video showed that after the shooting stopped the

                                             10
Appellate Case: 21-4102     Document: 010110777520          Date Filed: 12/05/2022     Page: 11



  officers still “remained in high alert as they cautiously approached Mr. Robinson’s

  truck with weapons drawn,” and that they showed their concern about there being

  another shooter in the vehicle when, “after quickly opening the [passenger-side]

  door, the officers jumped back defensively.” Id. If there is any relevant language in

  Plumhoff, it is the statement that “if police officers are justified in firing at a suspect

  in order to end a severe threat to public safety, the officers need not stop shooting

  until the threat has ended.” 572 U.S. at 777.

         Mr. Mahdi next argues that even should we find that the intent-to-harm

  standard applies, his proposed second amended complaint states a cause of action

  because the extent of force used by the responding officers “indicates a vengeful,

  vindictive, or otherwise malicious intent to harm that goes well above and beyond the

  legitimate objective of arrest” and that “it does not matter that [he] was not the target

  of arrest.” Aplt. Br. at 15. He suggests that the officers’ intent to improperly harm

  Mr. Robinson was clear and that this intent should suffice for liability here.

         Our precedent, however, requires that the intent to harm be directed at the

  plaintiff, not a third person. In Childress v. City of Arapaho, 210 F.3d 1154, 1155

  (10th Cir. 2000), the plaintiffs were carjacked by two escaped prisoners who then

  held plaintiffs hostage. Attempting to capture and arrest the prisoners, police fired at

  the vehicle and inadvertently struck the plaintiffs. See id. at 1155–56. We held that

  the plaintiffs had no Fourth Amendment claim because the officers’ intent was to

  seize the vehicle and the fugitives, not the plaintiffs. See id. at 1157. We also

  concluded that the defendants did not violate the plaintiffs’ Fourteenth Amendment

                                              11
Appellate Case: 21-4102    Document: 010110777520        Date Filed: 12/05/2022     Page: 12



  rights because they did not have the intent to hurt the hostages. See id. at 1157–58.

  We do not foreclose the possibility that in some exceptional circumstances (shooting

  at someone in a parade?) an innocent bystander inadvertently harmed by force

  directed at a suspect could have a cause of action under § 1983. But this is certainly

  not one of them. See id. at 1158 (“Nowhere do plaintiffs present specific facts

  suggesting that the officers harbored an intent to harm them. Thus, there is no

  constitutional liability under Lewis.” (emphasis added)); Perez, 432 F.3d at 1168

  (“[A] bystander hit by an emergency response vehicle in the process of responding to

  an emergency call cannot sustain a claim under the substantive due process clause

  without alleging an intent to harm [the bystander].”); Radecki v. Barela, 146 F.3d

  1227, 1232 (10th Cir. 1998) (survivors of innocent bystander killed during police-

  suspect struggle have no Fourteenth Amendment claim because they did not allege

  that defendant officer acted with intent to harm the bystander); cf. Huff v. Reeves, 996

  F.3d 1082, 1088 (10th Cir. 2021) (distinguishing Childress by noting, “Childress

  would be highly relevant, indeed dispositive, if the evidence established that

  [defendant] was shooting only at [the suspect] and the wounds to [plaintiff] were just

  the unfortunate accidental effects of otherwise lawful conduct.” (ellipsis and internal

  quotation marks omitted)).

        We conclude that Mr. Mahdi was required to, but did not, allege that the

  officers intended to harm him. Therefore, neither his first nor his second amended

  complaint states a claim of a violation of his substantive-due-process rights.



                                            12
Appellate Case: 21-4102     Document: 010110777520        Date Filed: 12/05/2022     Page: 13



            C.     Supervisory and Municipal Liability

        There remain the claims against UHP Superintendent Rapich and the two local

  law-enforcement agencies. But those claims fall away once it is determined that none

  of the officers on the scene violated Mr. Mahdi’s substantive-due-process rights.

        Mr. Mahdi’s complaints do not allege that Superintendent Rapich played any

  role in the actual pursuit of Mr. Robinson. He is sued for his failure to properly train

  and supervise his subordinate officers. But a supervisor cannot be held liable for

  deficiencies in training and oversight if his subordinates did not violate the plaintiff’s

  constitutional rights. See Martinez v. Beggs, 563 F.3d 1082, 1092 (10th Cir. 2009).

        As for the law-enforcement agencies, we assume that Mr. Mahdi did not sue

  UHP itself because it enjoys sovereign immunity as a state agency. See Pettigrew v.

  Oklahoma ex rel. Okla. Dep’t of Pub. Safety, 722 F.3d 1209, 1212 (10th Cir. 2013)

  (state department of public safety “is an arm of the State of Oklahoma and therefore

  is treated as the state for purposes of sovereign immunity and the Eleventh

  Amendment”). SLCPD and UPD, however, are suable as municipal entities. See

  Steadfast Ins. Co. v. Agric. Ins. Co., 507 F.3d 1250, 1253 (10th Cir. 2007) (“Eleventh

  Amendment immunity extends to states and state entities but not to counties,

  municipalities, or other local government entities.”). 1 But ordinarily a plaintiff cannot

  recover “against a municipal corporation based on the actions of one of its officers


        1
         The district court noted that the proper defendants should have been the Salt
  Lake City Corporation, rather than SLCPD, and probably Salt Lake County, rather
  than UPD, but did not need to resolve that issue. See Mahdi, 550 F. Supp. 3d at 1196
  n.1.
                                             13
Appellate Case: 21-4102     Document: 010110777520         Date Filed: 12/05/2022    Page: 14



  when . . . the officer inflicted no constitutional harm.” City of Los Angeles v. Heller,

  475 U.S. 796, 799 (1986) (per curiam); see also Crowson, 983 F.3d at 1191–92

  (absent indication of a systemic failure, municipal liability requires violation of an

  individual’s constitutional rights by one or more municipal officers). The district

  court dismissed Mr. Mahdi’s claims against SLCPD and UPD because Mr. Mahdi

  failed to allege a constitutional violation by any police official. In his opening brief

  Mr. Mahdi fails to respond to this conclusion, neither raising nor arguing theories for

  imposing liability on the two agencies under § 1983. We therefore have no occasion

  to consider whether there might be some theory supporting their liability despite the

  absence of any constitutional violation by an officer. See Tran v. Trs. of State Colls.

  in Colo., 355 F.3d 1263, 1266 (10th Cir. 2004) (“Issues not raised in the opening

  brief are deemed abandoned or waived.” (internal quotation marks omitted)).

            III.   CONCLUSION

        We AFFIRM the district court’s order dismissing Mr. Mahdi’s Fourteenth

  Amendment claims and denying his motion for leave to file a second amended

  complaint.




                                              14